TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                    NO. 03-06-00609-CR




                             Miguel Angel Barrera, Appellant

                                              v.

                                The State of Texas, Appellee



      FROM THE DISTRICT COURT OF HAYS COUNTY, 22ND JUDICIAL DISTRICT
         NO. CR-05-208, HONORABLE JACK H. ROBISON, JUDGE PRESIDING



                           MEMORANDUM OPINION


              Appellant’s motion to dismiss this appeal is granted. See Tex. R. App. P. 42.2(a).

The appeal is dismissed.




                                           __________________________________________

                                           Jan P. Patterson, Justice

Before Justices Patterson, Pemberton and Waldrop

Dismissed on Appellant’s Motion

Filed: February 6, 2007

Do Not Publish